DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 15-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In terms of claim 1, it is understood from the Specification that time point information is the location of beats within the a certain duration of time, however, it is unclear from the claim language if the time point information recited in line 4 refers to the location of beats of the target audio, and if so, how then can a determined beat feature correspond between the beat used in the target audio and said beat locations of 
In claim 2, “time point information” is recited in lines 6, and 7-8, referring to the audio segments and material segments. Please clarify that these time point information are separate and different from the previously recited time point information of preceding claim 1, or if they are a part of the preceding time point information. 
As for claim 4, please clarify if there is a difference between the time point information recited and the previously cited time point information of claim 1.
As for claim 5, a ”second-type audio segments” and a “second type material segments” are claimed, however, there is no previous mention of a first-type audio or material segments in preceding claims 1, 3 or 4. 
Further in claim 5, it is unclear if the “one chord” recited in line 5, differs from the chord used in the target audio, as recited in preceding claim 4. Please clarify.
Claims 8 and 15 are rejected for similar reasons as discussed above in claim 1.
Claims 9 and 17 are rejected for similar reasons as discussed above in claim 2.
Claims 11 and 19 are rejected for similar reasons as discussed above in claim 4.
Claims 12 and 20 are rejected for similar reasons as discussed above in claim 5.
The remaining claims depend from and therefore include the rejected limitations discussed above.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 and 15-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the US patent application publication to Ball et al. (US 2015/0081064).
In terms of claim 1, Ball et al. teaches a method for mixing audio (see paragraph [0003] and claim 1) comprising acquiring an audio material to be mixed (i.e. audio samples), determining a beat feature of a target audio, the beat feature corresponding to the beat of the target audio and time point information (i.e. rhythmic content and beat locations; see Abstract, and paragraphs [0040]-[0042] and [0114]), performing beat adjustment on the audio material based on the beat feature and performing audio mixing based on the adjusted audio material (see paragraph [0003]). (See also paragraphs [0022], [0024]-[0027], [0031], [0033], [0038]-[0042], [0045]-[0047], [0073], [0085]-[0088], [0100], [0114], [0120]-[0123], [0130] and [0134]).
As for claim 2, Ball et al. teaches segmenting the target audio into a plurality of first type audio segments (i.e. stem, one shot etc.; see paragraph [0045]), each corresponding to a beat, tempo or rhythm (see paragraphs [0040] and [0074]), determining a plurality of first type material segments (i.e. notes, chords, instruments; see paragraphs [0043] and [0045]) corresponding or within the audio segments, and 
As for claims 3 and 4, Ball et al. teaches determining a chord feature, chord adjustment and combining audio based on chord adjustment (see paragraph [0130]).
As for claim 5, Ball et al. again teaches segmenting the audio into audio segments, determining corresponding material segments, and performing adjustments as necessary, as discussed above in claim 2 (see references cited above).
As for claim 6, Ball et al. teaches determining a tonality of the audio, the tonality being a temperament or mood, and adjusting the audio material accordingly (see paragraphs [0047] and [0088]).
As for claim 7, Ball et al. teaches obtaining audio material from a library or database (see paragraph [0027]) comprising musical instrument material being an audio having a designated beat and time duration (see paragraphs [0043], [0085], [0120] and [0121]), and splicing the instrumental material cyclically as new material is obtained, the material having a threshold time (see paragraph [0025]) and time signature defining the length of the units or segments (see [0041]).
As for claim 16, Ball et al. teaches the method of claim 1 implemented on a computer readable medium (see paragraphs [0156]-[0160]).
In terms of claims 8-12, the same reasoning applied in the rejection of method claims 1-5, mutatis mutandis, applies to the subject-matter of apparatus claims 8-12, given the apparatus is considered inseparable from the method of using the apparatus. See references cited above.
In terms of claims 15 and 17-22, Ball et al. teaches a terminal or system (i.e. computing device), comprising a processor and memory, wherein the processor is configured to perform the method as discussed above in claims 1-7 (see references cited above and paragraphs [0149]-[0154]).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the Notice of References Cited provided by the Examiner, in particular the US patent application publication to Miyajima (US 2012/0118127) (paragraph [0011]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Marie Schreiber whose telephone number is (571)272-4350.  The examiner can normally be reached on M-F 7-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHRISTINA M SCHREIBER/Examiner, Art Unit 2837                                                                                                                                                                                                        9/10/2021